                                                                     USDC-SDNY
UNITED STATES DISTRICT COURT                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
                                                                     DOC#:
 LANSING SCHOOL DISTRICT,                                            DATE FILED: 5-7-21

                              Plaintiff,
                                                                       20-CV-11093 (RA)
                         v.
                                                                             ORDER
 IRONSHORE SPECIALTY INSURANCE
 COMPANY,

                              Defendant.



RONNIE ABRAMS, United States District Judge:

               On May 6, 2021, the parties submitted a joint letter informing the Court that they had

reached a settlement agreement and exchanged all necessary documents to effectuate the settlement.

Dkt. 13. The parties accordingly requested that the Court dismiss this action. The Clerk of Court is thus

respectfully directed to close this case. If the parties seek to have the Court retain jurisdiction to enforce

their settlement agreement, the terms of the agreement must be placed on the public record and “so

ordered” by the Court within thirty-days. See Hendrickson v. United States, 791 F.3d 354, 358 (2d Cir.

2015).

SO ORDERED.

Dated:     May 7, 2021
           New York, New York

                                                    RONNIE ABRAMS
                                                    United States District Judge
